LawbeNce, Judge:
The question here presented for our determination is the proper classification of certain piston hanks, spinnaker swivels, plain swivels, grommets, and thimbles which are utilized exclusively in the manufacture of sails for pleasure yachts. The thimbles were classified by the collector of customs as articles or wares not specially provided for, composed of metal, upon which duty was assessed at the. rate of 45 per centum ad valorem in paragraph 397 of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 397). The remaining articles were similarly classified by the collector, and, in addition thereto, a copper tax of 3 cents per pound, as provided in section 3425 of the Internal Revenue Act (26 U. S. C. § 3425), was imposed. The copper tax referred to is not challenged.
It is the contention of plaintiff that the merchandise should have been classified within the provisions of paragraph 370 of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 370) as parts of motorboats and duty assessed thereon at the rate of 30 per centum ad valorem.
The only witness in the case was Mr. Ernest Ratsey, president of the plaintiff corporation, which began business in 1790. He testified in *85general that tbe business of tbe company is tbe making of sails for yacbts wbicb are not used in trade or commerce, but for pleasure boats; tbat be obtains orders and attends “to tbe giving out and tbe starting of tbe sails, and follow tbrougb tbe various stages of workmanship until tbe sails are completed, and very often I bave to go on tbe yacbts themselves to observe bow tbe sails act”; tbat he is tbe coauthor of a book entitled “Yacht Sails, Their Care and Handling,” wbicb was marked exhibit 1 for identification. Some of tbe articles in controversy and tbe use to wbicb they are put are illustrated therein. Mr. Ratsey further testified tbat be bad delivered lectures on sails and sailmaking. For illustrative purposes, the witness produced a sail wbicb “takes care of tbe piston banks, tbe grommets, and tbe galvanized thimbles” wbicb form a portion of tbe importation under consideration. Tbe sail was marked in evidence as exhibit 2. Exhibits 3 and 8 represent piston banks; exhibit 4, a grommet; and illustrative exhibits 5 and 6 and exhibit 7 depict thimbles. Collective exhibit 9 represents spur teeth grommets, while exhibits 10 and 11 are representative of swivels.
Tbe articles above described, with tbe exception of tbe sail, are claimed by plaintiff to be within tbe purview of paragraph 370, supra. Tbe sail (exhibit 2) illustrates in concrete form how tbe various exhibits are adjusted for use on sailboats. Based upon bis 28 years’ experience in tbe sailmaking business, Mr. Ratsey testified tbat tbe piston banks (exhibits 3 and 8) permit tbe sails to be snapped on the wire rigging; tbat tbe grommets (exhibit 4 and collective exhibit 9) bold tbe wooden battens in tbe pockets; tbat tbe spinnaker swivels “allow tbe turns to run out of tbe sails,” so tbat when tbe spinnaker billows it has no turns; tbat wire rope is wrapped around tbe thimbles to secure tbe wire in tbe sail; tbat when tbe articles are so used, each one is essential and necessary to tbe completion of the boat upon wbicb they are used; tbat a sailboat is not a complete article of commerce when not accompanied by sails and rigging; and tbat be knows of no use for these articles outside tbe sailmaking industry.
Paragraph 370 of tbe Tariff Act of 1930, relied upon by plaintiff, so far as pertinent here, reads:
Pab. 370. * * * motor boats, and parts of tbe foregoing, 30 per centum ad valorem. The term “motor boat,” when used in this Act, includes a yacht or pleasure boat, regardless of length or tonnage, whether sail, steam, or motor propelled, owned by a resident of the United States or brought into the United States for sale or charter to a resident thereof, whether or not such yacht or boat is brought into the United States under its own power, but does not include a yacht or boat used or intended to be used in trade or commerce, * * *.
In support of its contention tbat tbe articles in controversy are parts of motorboats within tbe contemplation of paragraph 370, *86supra, plaintiff cites several cases on the principle that a “part” of' an article is an integral and constituent component without which the article to which it is to be joined could not function as such article. One of the leading cases in which this doctrine was applied is United States v. Willoughby Camera Stores, Inc., 21 C. C. P. A. (Customs) 322, T. D. 46851. Other cases cited by plaintiff are Welte & Sons v. United States, 5 Ct. Cust. Appls. 164, T. D. 34249; United States v. American Steel & Copper Plate Co., 14 Ct. Cust. Appls. 139, T. D. 41673; Peter J. Schweitzer (Inc.) v. United States, 16 Ct. Cust. Appls. 285, T. D. 42872; and United States v. John Wanamaker, 16 Ct. Cust. Appls. 548, T. D. 43266.
We deem the doctrine above announced to be so well settled that further discussion or elaboration of the subject is unnecessary. The evidence is clear and uncontradicted that the articles the subject of this protest are used solely in conjunction with the sails of yachts as a part of the rigging, and that they become integral, constituent parts thereof and essential to the completion of the sailboat. No evidence was introduced to controvert that presented by the plaintiff, and no brief has been filed in support of the collector’s classification.
A case which presented a question somewhat analogous to that now before us for consideration is Myers & Co. v. United States, 12 Ct. Cust. Appls. 350, T. D. 40490. The court there held that certain main and auxiliary driving rods for locomotives were not classifiable as parts of “wheels for railway purposes,” which were provided for in paragraph 324 of the Tariff Act of 1922, and that this conclusion was in no way affected by the consideration that they were essential to the operation of the driving wheels. The court agreed with the contention of the Government in, that case that the driving rods were parts of locomotives, and, there being no provision for locomotives in the statute then in force, the articles were held to be within the provision of paragraph 399 of the Tariff Act of 1922 for articles or wares not specially enumerated, composed wholly or in chief value of metal. It would seem by analogy that the articles before us for consideration, whether or not they are finished parts of sails, are in fact parts of sailboats.
Upon the record as presented we hold that the various piston hanks, swivels, grommets, and thimbles, whose classification is challenged by this protest, are integral, constituent, and component parts of sailboats, without which a sailboat could not function as such. Consequently, the articles are properly dutiable at 30 per centum ad valorem, as provided in said paragraph 370, as claimed by plaintiff.
In accordance with the views above expressed, the protest is sustained, and judgment will be entered accordingly.